Citation Nr: 1438699	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for low back strain with degenerative joint disease.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in September 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 remand, the Board noted that the Veteran received treatment for his lower back problems from Drs. Parsons and Polsky, both located in Bastrop, Texas.  The Board observed that, while some treatment records from Drs. Parsons and Polsky were submitted by the Veteran, there had been no attempt by VA to obtain any additional records from these physicians.  The Board then specifically instructed the AOJ to contact the Veteran, request the necessary releases, and seek to obtain these private records.  In a January 2012 deferred rating decision, the AOJ noted that private treatment records were already in the claims file and declined to carry out the Board's instruction.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Because the AOJ did not seek any additional private treatment records as instructed, another remand is unfortunately necessary in this case.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify any private treatment providers who have treated him for his lower back problems and provide VA with the necessary medical releases to obtain such records.  Releases for records from Drs. Parsons and Polsky must be specifically requested.  After obtaining the necessary releases, obtain the identified private medical records, making at least one follow-up attempt if necessary to make certain that VA has the complete records from Drs. Parsons and Polsky.  If these records are not obtained, the Veteran should be so notified and afforded an opportunity to submit them himself.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



